DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	This application contains claims directed to the following patentably distinct species:
Species 1: Fig. 8A-8C, 11-12 (mattress support with single bladder actuator system at foot end)
Species 2: Fig. 9A-9C, 10, 13-14 (mattress support with double bladder actuator system at foot end)
Species 3: Fig. 15 (mattress support with mechanical actuator system, specifically a scissor jack, at a foot end)
Species 4: Fig. 16 (mattress support with mechanical actuator system, specifically a link and leadscrew jack, at a foot end)
	The species are independent or distinct because of patentably distinct variations in the structure and/or arrangement of the elements in the apparatus:
Species 1: Discloses a mattress support with single bladder actuator system at foot end, as shown in Fig. 8A-8C, 11-12. The single bladder system utilizes one bladder to inflate or deflate in different states to create a multitude of angles at the foot end of the mattress support system.
Species 2:
Species 3: Discloses a mattress support with mechanical actuator system at foot end, as shown in Fig. 15. The mechanical actuator system utilizes a scissor jack which acts at the hinge of the foot end assembly to raise and lower the panels.
Species 4: Discloses a mattress support with mechanical actuator system at foot end, as shown in Fig. 16. The mechanical actuator system utilizes a link and leadscrew jack which acts at the hinge of the foot end assembly to raise and lower the panels.
	In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Figures 1-7 (mattress support with elevation assembly at head end) are generic.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	CPC searches may be found in the following areas: A61G7/015, A61G7/018, A61G7/1021, A61G7/05769, A61G7/05776, A47C20/00, A47C20/04, A47C20/041, and A47C20/048

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
	The election may be made with or without traverse. To preserve a right to petition, the election
must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/15/2022